Citation Nr: 1709898	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971, including combat service in the Republic of Vietnam, and his decorations include the Bronze Star Medal and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, granting entitlement to service connection for PTSD and assigning a 30 percent disability evaluation.  In a September 2016 rating decision, the RO increased the Veteran's rating from 30 to 70 percent, effective the date of service connection.  As noted on the title page, the claim for a TDIU has been raised by the record and developed accordingly.  The claims were remanded by the Board in July 2013. 

The Board notes that in December 2016, the Veteran's spouse submitted a statement in support of the Veteran's claim and such was submitted after the most recent supplemental statement of the case.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case, as the statement is merely duplicative of evidence already in the claims file when the RO last considered the issue.  Accordingly, a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social or occupational impairment.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC 9411 (2016).

2.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 70 percent disabling under DC 9411.  A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

After reviewing the evidence of record, the Board finds that a 100 percent rating is not warranted at anytime during the appeal period because the evidence weighs against a finding of total social and occupational impairment.  The symptoms described in the 100 percent rating criteria, or others of similar severity, frequency, and duration, have not been shown in this case. Vazquez-Claudio, 713 F.3d at 118.  Significantly, on VA examinations conducted in 2008, 2014, and 2016, and in the counseling treatment records, the evidence did not show that the Veteran suffered from persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Rather, he was alert and oriented, dressed either casually or for his line of work, and was cooperative and appropriate.  His speech was within normal limits and had normal content.  His thought process was goal-directed and clear.  There were no psychotic symptoms.  

The Board notes that the Veteran has reported thoughts of running his truck into another truck or barrier on his way to work, but that he has also repeatedly stated that he did not have plans to follow through with those thoughts.  In 2016, he denied suicidal or homicidal thoughts.  He has stated that he desires to live for his grandchildren.  From the record, the Board does not find evidence of persistent suicidal ideation or intent to harm oneself or others.  

The Veteran has also been shown to suffer from occupational and social impairment as contemplated by the currently assigned 70 percent rating.  The Board does not find total social or occupational impairment.  The Veteran exhibits an intact family unit of many decades and participates, when he can and for limited amounts of time, visiting with his grandchildren.  His wife handles the Veteran's paperwork, finances, and home chores.  The Veteran, however, has been shown to be able to attend to his basic activities of daily living, such as commuting to work, tending to his animals and land, and communicating with his family.  The record demonstrates that in his previous employment, the Veteran had been a party to physical altercations with other employees.  However, such activity was not the reason for termination of his employment.  Rather, he retired at the age of 62 as was his plan according to his report to the 2008 VA examiner.  In his current position as an auto parts delivery person, he reported on 2016 VA examination that he had not missed any days of work and was able to be effective and productive.  He was not interested in taking a test on the company's history as asked by his employer, and was unsure at the time what the consequences of that decision would be.  However, there is no indication in the record that he has since terminated employment with that company.  Accordingly, the Board finds evidence of functioning in a social and occupational setting that cannot be equated with a total impairment.

The Board notes that the Veteran has experienced such symptoms to include dissociative flashbacks of his Vietnam experiences, crying spells, anxiety, occasional suicidal thoughts, and panic attacks.  However, those symptoms are contemplated by the currently assigned 70 percent rating.  Significantly, on 2014 and 2016 VA examinations, the VA examiners' opinions, based upon psychological testing, was that the Veteran did not exhibit the symptoms enumerated by the 100 percent rating.  These assessments are also consistent with the 2008 VA examiner's opinion, mainly that the Veteran's PTSD resulted in significant, but not total, difficulties occupationally and socially.  A GAF score of 50 was assigned at the time, indicative of a moderate to serious impairment such as contemplated by the 70 percent rating.  Accordingly, based upon the above evidence, a rating higher than 70 percent is not warranted.

The Board has also considered whether the PTSD rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Here, the Veteran meets the schedular requirement for a TDIU in that he has been in receipt of service connection for a 70 percent rating for PTSD throughout the appeal period.  He is also in receipt of a 20 percent rating for diabetes mellitus and (with the exception of a temporary total rating for approximately 2 months) a 10 percent rating for coronary artery disease, with a combined rating of 80 percent.

In this case, however, the evidence reflects that the Veteran is currently gainfully employed (as was reported on 2016 VA examination), and thus a TDIU is not warranted.  The evidence reflects that the Veteran worked servicing gas wells during his career, working for one company for a decade and then the next until he retired at the age of 62.  The Veteran has submitted a work evaluation from the second company showing that he received a 3/5 for each work requirement in 2009.  The Board notes that the Veteran had multiple instances of trouble with coworkers that lead to altercations.  However, it does not appear that these incidents lead to termination of employment.  Rather, on the 2009 work evaluation, it was noted that the Veteran was getting along better with some employees.  Despite the Veteran's trouble with getting along with others, he was able to sustain employment.  Following retirement, he then decided to continue working and was able to find employment delivering automotive equipment.  It appears that he continues to work in this position effectively, as was reported on 2016 VA examination.  The Veteran has not returned any information with regard to his former employment or to demonstrate that he is, or has been, unemployed, when requested following the Board's 2013 remand.  Moreover, medical evidence of record does not demonstrate that he has been found to be unemployable due to his service-connected PTSD, diabetes, or heart disease.  Based upon the above, the Board does not find that the criteria for a TDIU have been met, as the Veteran is currently gainfully employed and was gainfully employed until retirement and thereafter.  The medical evidence does not support a claim that his service-connected disabilities preclude gainful employment.

ORDER

A rating in excess of 70 percent is denied.

A TDIU is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


